Let me start by
congratulating Mr. Didier Opertti on his election as
President of the General Assembly at its fifty-third session.
In the same breath, I thank his predecessor, His Excellency
Mr. Hennadiy Udovenko of Ukraine, for the able manner in
which he conducted the work of the fifty-second session. I
also wish to express my delegation?s sincere appreciation to
our brother, the Secretary-General, His Excellency Mr. Kofi
Annan, for his wise leadership of the United Nations and
for his exceptional report on the work of the Organization.
We are gathered here once again to review the
international situation. The fifty-second session of the
Assembly had before it the document submitted by the
Secretary-General entitled “Renewing the United Nations:
a programme for reform”. The debate on that item was as
serious as it was animated. It became clear that the United
Nations in its present form is unable to respond to the
realities of the present world order, much less to the
exigencies of the new millennium. For the United Nations
to do so, it must reinvent itself, and become more
democratic, efficient and, of course, financially stable. This
would befit an Organization created to serve the demanding
needs of humankind through its impact on economic and
social development, especially in the developing countries.
Zambia would like to reiterate that the development
mandate of the United Nations must be given priority and
prominence in the reform process.
Furthermore, after the issue of reform was debated last
year, it was made clear that the critical financial situation
of the United Nations was itself a major stumbling block to
the Organization?s efforts not only to reform itself, but to
address the priorities it has set itself to accomplish. We
therefore reiterate our call for arrears owed to the United
Nations to be paid in full, on time and without
preconditions.
The reform of the Security Council is without doubt
the core issue which must be addressed, with a view to
making the Council more democratic. Essentially, the
Council must be enlarged to enhance its credibility and at
the same time to reflect the universal character of the
United Nations; this would remove the imbalances that
characterize the present composition of the Council. To
this end, the Zambian delegation wishes to reiterate the
call made at the twelfth Summit of the Countries of the
Non-Aligned Movement, held in Durban, in neighbouring
South Africa, that expansion of the Security Council
should be by no less than 11 new seats, based on the
principle of equitable geographical distribution and, of
course, bearing in mind the sovereign equality of Member
States.
Zambia further reiterates its support for the demand
that the regions of Africa, Asia and Latin America and
the Caribbean should now have permanent seats on an
expanded Security Council.
With specific regard to Africa, my delegation wishes
to reaffirm the decision taken at the summit of heads of
State of the Organization of African Unity (OAU) in
Harare in 1997 that five seats, of which two permanent,
should be allocated to the African continent and that, in
a 26-member Security Council, the African seats should
be rotated in accordance with the agreed criteria of the
African Group. My delegation further wishes to reiterate
the common view that the veto power in the Security
Council is a mere anachronism. It must be restricted and
ultimately eliminated.
In the field of international peace and security, the
need for disarmament in all its aspects is as urgent as
ever. To be sure, the lure of nuclear-weapons possession
has become even stronger and the use of conventional
weapons, particularly small arms, is prevalent in the
world today.
To put an end to nuclear-weapons proliferation, the
nuclear-weapon States have a major responsibility to lead
the international community towards nuclear disarmament,
particularly in the Conference on Disarmament. The
Conference must establish an ad hoc committee to begin
negotiations on a phased programme for the complete
elimination of nuclear weapons within a specified time-
27


frame. The nuclear-weapon States should also lead the
international community in sustained efforts to conclude a
nuclear weapons convention.
Furthermore, Zambia believes that the time is now
overdue for the convening of the fourth special session of
the General Assembly devoted to disarmament, which
would offer an opportunity for a thorough review and
assessment of the implementation of the provisions of the
Final Document of the first special session of the General
Assembly devoted to disarmament, held in 1978.
Allow me at this juncture to turn to the situation in
our region, with specific reference to the Democratic
Republic of the Congo, Angola and, of course, Lesotho.
With regard to the situation in the Democratic
Republic of the Congo, I want to confirm that Zambia,
through its President, Mr. Frederick Chiluba, has been
actively involved in the search by all regional leaders for a
lasting and peaceful solution. The leaders of the Southern
African Development Community (SADC), under the able
leadership of President Mandela of South Africa and other
regional leaders, have done a commendable job in this
regard — of course, under very difficult circumstances.
As we are all well aware, the maintenance of
international peace and security is the primary responsibility
of no other body than this Organization and its Security
Council. There is no doubt, therefore, that the situation in
the neighbouring Democratic Republic of the Congo, if
unresolved, could pose a threat not only to the region, but
also to international peace and security. The mediation
efforts of SADC and other regional leaders therefore
deserve the support of the international community in order
to forestall the threat to international peace and security
which the crisis poses.
The situation in Angola has continued to worsen,
despite the patience and efforts of the international
community to bring Africa?s oldest civil war to an end.
Zambia, as a neighbouring country and as host to the peace
talks which finally resulted in the signing of the Lusaka
Protocol in November 1994, is extremely concerned about
the regression in the Angolan peace process. While the
anger and disappointment of the international community
are understandable and justified, it would not be advisable
for us, at this moment, to abandon the peace process in
Angola. We have come this far after long and painstaking
efforts and invested a great amount of resources in the
Angolan peace process. We cannot afford now to abandon
the Angolan people, who have suffered so much and whose
hopes were pinned on the Lusaka Protocol. We hope,
therefore, that in spite of the setbacks, the international
community, through this body, will reassert its authority
and use its immense wisdom to put the Angolan peace
process back on track.
Zambia wishes to recognize the very noble and
professional efforts of our brother, the late Alioune
Blondin Beye, in this process. He died without seeing his
efforts result in peace and stability in Angola. May his
soul rest in peace. It is important, however, to ensure that
his efforts were not in vain by working harder ultimately
to bring durable peace to Angola.
My country is also concerned about recent
developments in Lesotho. As a member of SADC,
Zambia is fully in support of the role which that
organization is playing in trying to bring about a peaceful
settlement. In this regard, we wish to appeal to the
international community to give necessary support to the
SADC efforts, spearheaded by Botswana, Mozambique,
South Africa and Zimbabwe.
It is now common knowledge that Africa as a whole
has begun to make significant economic and political
progress in recent years. However, in many parts of the
continent, progress remains threatened or, indeed,
impeded by conflict. United Nations records show that,
since 1970, more than 30 wars have been fought in Africa
alone, the vast majority of them intra-State in origin.
In this regard, my delegation wishes once again to
congratulate our brother, Secretary-General Kofi Annan,
for his excellent report to the Security Council last April
on the causes of conflict and the promotion of durable
peace and sustainable development in Africa, which is
essentially a blueprint for resolving Africa?s numerous
and complex woes by charting a course for peace and
development.
In the area of peacekeeping, Africa has already put
in place the Mechanism for Conflict Prevention,
Management and Resolution to resolve its own conflicts
on the continent. We salute the efforts of Mr. Salim
Ahmed Salim, Secretary-General of the OAU, in this
direction. We urge the international community and the
General Assembly to support the Mechanism in order for
it to function effectively and to the benefit of Africa.
The spectre of international terrorism has assumed a
dangerous momentum of its own. It does not discriminate
between combatants and non-combatants. The brunt of it
28


all is in fact borne more by innocent bystanders. The acts
of terrorism that rocked our sister republics of Kenya,
Tanzania and South Africa, and the subsequent retaliatory
action on Sudan and Afghanistan, have struck a cord in all
of us, without exception. At issue is the unnecessary loss of
human life. To protect human life, the international
community should seriously address itself to the root causes
of terrorism. The hour has now come for the full
implementation of the General Assembly Declaration on
Measures to Eliminate International Terrorism contained in
resolution 49/60, and the International Convention for the
Suppression of Terrorist Bombings adopted at the fifty-
second session. This Assembly must waste no time in its
urgent conclusion and effective implementation of a
comprehensive international convention on combating
terrorism.
We are happy to note that the United Nations
Diplomatic Conference of Plenipotentiaries on the
Establishment of an International Criminal Court, which
was held in Rome, Italy, this year, adopted the Court?s
Statute. This is a powerful instrument of justice that the
international community has given to itself and generations
to come. My delegation is pleased that the crime of
aggression falls within the jurisdiction of the Court,
although the Court shall only have jurisdiction over the
crime once a definition and the conditions under which the
Court shall do its work are agreed upon. In this regard, we
look forward to a quick resolution of this matter, since
resolution 3314 (XXIX) contains most of the elements for
definition of the crime of aggression.
Considering what the world has witnessed in our sister
republic of Rwanda and in the former Yugoslavia, we
welcome the inclusion, under war crimes, of cases of armed
conflict not of an international character.
Let me now, on behalf of my delegation, turn to the
world economy, which is becoming more integrated.
Globalization and liberalization are indeed the current
economic wave, and will continue in years to come. They
have, however, far-reaching implications, in particular for
the developing countries, as reflected in the current
international financial confusion or turmoil. The United
Nations faces the great challenge of coming up with
initiatives to manage globalization and liberalization in such
a manner that they benefit the entire community of nations,
without exception. Processes of globalization and
liberalization that undermine development are not in the
interests of the international community.
The external debt problem is yet another issue that
impacts negatively on the economic and social
development of many developing countries, Zambia
included. We can recall a number of initiatives put in
place to resolve this particular problem, but so far none
seem to be effective, including the present Heavily
Indebted Poor Countries (HIPC) Debt Initiative, which
not only has targeted too few developing countries but
also has a long transition period before eligibility is
granted.
It would, however, be a grave oversight to fail to
acknowledge the commendable efforts of our brother, the
Secretary-General, in this area. Zambia welcomes the
uniform and strong endorsement by the Development
Assistance Committee of the Organization for Economic
Cooperation and Development of the Secretary-General?s
proposals to liberalize and assess the Heavily Indebted
Poor Countries Debt Initiative and convert all remaining
official debt owed by the poorest African countries,
Zambia included, into grants. We also welcome his other
proposals which received similar endorsement by the
Development Assistance Committee.
Adverse weather patterns continue to bring into
sharp focus how fragile the global environment is. The
recent destruction of life and property by Hurricane
Georges in some countries of the Caribbean and four
States in the United States of America adds to the ravages
of flooding in China and Bangladesh this year. This
Assembly will recall that a year earlier Europe faced
similar flooding, while certain parts of Eastern and
Southern Africa faced a combination of flooding and
drought. All these are reminders to the international
community to meet the challenges caused by climate
change and other adverse environmental factors and we
reiterate our call to the international community to
promote environmental sustainability with renewed
commitment.
Transnational deflationary forces are threatening
global economic stability. In this uncertain outlook, the
fortunes of many countries are under constant threat. For
Africa, which is just emerging from the lost decade of the
1980s, the emerging global economic turmoil will add
new strains to the process of promoting economic growth
and development. Indeed, it is already clear that concern
about the emerging global economic turmoil neglects the
challenges facing Africa, as if to reaffirm its
marginalization in the world economy.
29


In a spirit of interdependence, we in Africa call upon
the international community not to overlook and forget the
challenges of Africa. Africa needs a conducive international
environment that will contribute to resolving the continent?s
external debt crisis, growing poverty, slow export growth
and other impediments to its development.
In this regard, we are pleased to note that Japan will
soon be convening the Second Tokyo International
Conference on African Development. We salute Japan. And
we hope this forum will offer an opportunity to relaunch
the dialogue on African development.
Zambia, like many other developing countries, has
been implementing a very painful structural adjustment
programme anchored on macroeconomic stabilization,
privatization and, of course, commercialization. The policies
we have undertaken have been critical to boosting and
sustaining economic growth and development. Over the past
few years Zambia has undergone a remarkable
transformation. We have an open economy driven by the
private sector. In the second generation of economic
reforms that we are embarking upon our major focus is on
the reduction of poverty by 50 per cent by the year 2004.
We invite the international community to come and play a
role in our economic programme.
Let me conclude by stating that Zambia believes that,
as we stand on the threshold of the new millennium, we all
have a collective responsibility in this community of nations
to chart a new course to strengthen our Organization. We
need a strong United Nations to meet the exacting demands
of the future. By strengthening it, we all strengthen
ourselves. Zambia pledges to be a positive partner in this
noble endeavour.
I thank the Assembly for listening to me. I thank those
representatives — most of those present — who nodded
their heads in appreciation. I thank my brothers and sisters
from the Southern African Development Community
(SADC) for being with me.






